Citation Nr: 0905609	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
feet and groin.  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.  He was stationed in Vietnam from December 1968 to 
September 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                   

In the February 2006 rating action, the RO granted the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The RO assigned a 
noncompensable disability rating for the Veteran's bilateral 
hearing loss, and a 10 percent disability rating for his 
tinnitus.  In that same decision, the RO denied the Veteran's 
claims for service connection for jungle rot of the feet and 
groin, skin cancer, hypertension, and post-traumatic stress 
disorder (PTSD).  The Veteran filed a notice of disagreement 
in June 2006, and a statement of the case was subsequently 
issued.  In July 2006, the Veteran filed a substantive appeal 
(VA Form 9).  At that time, he stated that he wished to 
withdraw his claims for higher initial ratings for bilateral 
hearing loss and tinnitus.  However, he noted that he wished 
to continue his appeal with respect to the remaining service 
connection claims.  Accordingly, the issues of entitlement to 
an initial compensable rating for bilateral hearing loss, and 
entitlement to an initial rating in excess of 10 percent for 
tinnitus, are no longer in appellate status.   

In April 2007, the Veteran, through his representative, 
submitted a statement in support of his claim for service 
connection for PTSD.  He also submitted lay statements from 
his wife and a friend.  The Veteran waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).  Nevertheless, in view of the action taken below, 
initial consideration of this evidence should be undertaken 
by the RO.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran gives a history of experiencing jungle rot of 
the feet and groin during service; however, his service 
treatment records, to include a separation physical 
examination, show no treatment for, or diagnosis of jungle 
rot of the feet and groin, and the post-service medical 
evidence fails to reveal a current diagnosis of jungle rot of 
the feet and groin.

2.  Skin cancer, to include squamous and basal cell 
carcinoma, was not shown during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current diagnosis of skin cancer, to include 
squamous cell carcinoma and basal cell carcinoma, and 
service.   

3.  Hypertension was not shown during service or for many 
years thereafter; the preponderance of the evidence is 
against a nexus between a current diagnosis of hypertension 
and service.  


CONCLUSIONS OF LAW

1.  Jungle rot of the feet and groin was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

2.  Skin cancer, to include squamous and basal cell 
carcinoma, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2005 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
February 2006 RO decision that is the subject of this appeal 
in its August 2005 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the service connection claims, but he was not provided with 
notice of the laws and regulations governing ratings and 
effective dates in the August 2005 letter.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide complete notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
jungle rot of the feet and groin, skin cancer, and 
hypertension, which moots any question regarding a rating or 
effective date for a grant of service connection and a 
rating.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decision.  While the 
Veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the Veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but the Veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).   

In the instant case, there is no service or post-service 
medical evidence of jungle rot of the feet and groin.  
Regarding the Veteran's skin cancer, to include squamous and 
basal cell carcinoma, and hypertension, the medical evidence 
does not show a diagnosis of skin cancer, to include squamous 
and basal cell carcinoma, or hypertension during service or 
for many years thereafter and there is no competent evidence 
of a nexus between the Veteran's service and his skin cancer 
or hypertension.  Thus, in regard to the Veteran's currently 
diagnosed skin cancer, to include squamous and basal cell 
carcinoma, and hypertension, given the absence of a competent 
opinion supporting the contended causal relationship and the 
number of years that have elapsed since service, the Board 
finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon, supra; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, including cardiovascular- renal 
disease, to include hypertension, and malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).


III.  Analysis

A.  Jungle Rot of the Feet and Groin

The Veteran contends that at present, he experiences jungle 
rot of the feet and groin which is related to his period of 
military service.  He notes that while he was stationed in 
Vietnam, he developed jungle rot of the feet and groin.  
According to the Veteran, after his discharge, he has 
continued to experience chronic recurrent fungal infection in 
the same areas.     

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of jungle rot of the 
feet and groin.  

The Veteran's service treatment records are negative for any 
complaints or findings of jungle rot of the feet and groin.  
The records show that in November 1968, the Veteran was 
treated for complaints of a rash of both arms.  The physical 
examination showed that the Veteran had small, crusty patches 
on both elbows.  He was prescribed calamine lotion.  In March 
1970, the Veteran underwent a separation examination.  At 
that time, his skin and lymphatics were clinically evaluated 
as "normal."  

VA Medical Center (VAMC) outpatient treatment records, dated 
from December 2004 to June 2006, are negative for any 
complaints or findings of jungle rot of the feet and groin.  

In this case, there is no evidence of record to show that the 
Veteran currently has jungle rot of the feet and groin.  The 
only evidence of record supporting the Veteran's claim is his 
own lay opinion that he currently has jungle rot of the feet 
and groin that is related to his period of service.  However, 
the Veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Therefore, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.

In summation, while the Veteran has stated that he 
experienced jungle rot of the feet and groin during service, 
his service treatment records, to include his separation 
physical examination, show no treatment for the claimed 
fungal infection, and the post-service medical evidence fails 
to show a current diagnosis of jungle rot of the feet and 
groin.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for jungle rot of the feet and groin.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for jungle rot of the feet 
and groin is not warranted.  

B.  Skin Cancer and Hypertension

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for skin cancer and 
hypertension.  The service treatment records are negative for 
any complaints or findings of skin cancer, to include 
squamous and basal cell carcinoma, and hypertension.  In the 
Veteran's March 1970 separation examination report, the 
Veteran's skin and lymphatics, and heart were clinically 
evaluated as "normal."  The Veteran's blood pressure was 
100/60.  Therefore, none of these disorders are shown during 
service.  See 38 C.F.R. § 3.303.  The first evidence of any 
of the claimed conditions is found, at the earliest, in 
private medical treatment records, beginning in May 1999, 
when the Veteran was diagnosed with a squamous cell carcinoma 
of the left ear.  The private records also reflect that in 
July 1999, the Veteran was diagnosed with a basal cell 
carcinoma on his left upper lip.  In addition, VAMC 
outpatient treatment records show that in November 2005, a 
list of the Veteran's medical problems included hypertension.  
Accordingly, the earliest medical evidence of any of the 
claimed conditions is more than 29 years after his separation 
from active duty service.  This lengthy period without 
relevant findings is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

The Board also notes that, as there is no medical evidence of 
skin cancer, to include squamous and basal cell carcinoma, or 
cardiovascular disease, to include hypertension, within one 
year subsequent to service discharge, the presumptive 
provisions for these diseases found in 38 C.F.R. §§ 3.307 and 
3.309 are not applicable.

In this case, there is no medical evidence or competent 
opinion of record which links a current diagnosis of skin 
cancer, to include squamous and basal cell carcinoma, or 
hypertension to the Veteran's period of active military 
service.  The only evidence of record supporting the 
Veteran's claims is his own lay opinion that he currently has 
skin cancer, to include squamous and basal cell carcinoma, 
and hypertension that that is related to his period of 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, supra.  The evidence does not show that 
the Veteran possesses medical expertise to diagnose the 
diseases at issue or provide an opinion on the causation of 
his skin cancer or hypertension and it is not contended 
otherwise.  Id.; see also, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Therefore, his opinion that 
these disabilities are linked to his period of active 
military service is not competent evidence.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for skin cancer, to include squamous 
and basal cell carcinoma, and hypertension.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application and the 
claims must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for jungle rot of the feet 
and groin is denied.  

Entitlement to service connection for skin cancer, to include 
squamous and basal cell carcinoma, is denied.  

Entitlement to service connection for hypertension is denied.  



REMAND

The Veteran contends, in essence, that he participated in 
combat while serving in Vietnam as a field artillery crewman.  
He maintains that he was subject to enemy fire by mortars and 
other weaponry on numerous occasions, and that he returned 
fire.  The Veteran asserts that no effort has been made to 
date to obtain confirmation of combat duty or non combat 
stressors leading to his PTSD and he requests that such 
research be undertaken.  The Board concurs.

In reviewing the record it does not appear that the RO has 
undertaken sufficient development to determine if the Veteran 
engaged in combat with the enemy or to confirm his claimed 
in-service stressors while on active duty in Vietnam.  In 
Daye v. Nicholson, 20 Vet. App. 512 (2006), the Court of 
Appeals for Veterans Claims held that one cannot conclude 
from the mere absence on a Veteran's DD-214 (service 
personnel record) of a medal or citation evincing combat that 
the Veteran in fact did not engage in combat with the enemy.  
While Daye involved missing service records, which triggered 
a heightened duty to assist, it is pertinent to note that the 
Court pointed out that VA had failed to notify the Veteran of 
securing evidence from alternative sources, to include 
"buddy" statements, nor had VA in that case, as in the case 
at hand, made any attempt to verify claimed combat duty 
through unit histories or other documents at the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (now named U.S. Army and Joint Services Records 
Research Center (USAJSRRC)) or other official sources. The 
Board further notes that, with respect to being subjected to 
weaponry fire, to include mortar or rocket attacks on a base, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In view of the foregoing, the Board finds that a remand is 
deemed necessary to obtain further procedural and evidentiary 
development, to include a formal determination as to whether 
the Veteran engaged in combat with the enemy.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed in-service 
engagements in combat with the enemy and 
those claimed in-service stressors leading 
to the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

2.  Thereafter, and regardless of whether 
or not the Veteran responds to the request 
set forth in the preceding paragraph, the 
AMC/RO must thereafter enter a formal 
determination, following any development 
deemed necessary by the AMC or RO, as to 
whether the Veteran engaged in combat with 
the enemy during his period of active 
duty.  Notice to the Veteran of the 
determination entered and affording him a 
reasonable period to respond must follow.

3.  Regardless of whether or not the 
Veteran responds to the request set forth 
in the preceding paragraph Number 1, if it 
is determined that the Veteran did not 
have combat duty, the AMC/RO must prepare 
a written summary of all the stressors 
claimed by the Veteran to have led to the 
onset of his PTSD using any and all 
information regarding the Veteran's 
claimed stressor(s) previously provided by 
him or others.  This summary, along with a 
copy of the Veteran's Department of 
Defense Form 214, his service personnel 
records, and all associated documents must 
then be sent to the United States Army & 
Joint Service Records Research Center 
(USAJSRRC) with a request that an attempt 
be made to corroborate the alleged 
stressor(s).  If additional information 
from the Veteran is found by the USAJSRRC 
to be needed to conduct meaningful 
research, such information must be sought 
by the AMC/RO from the Veteran.  If the 
Veteran does not then respond, no further 
input from the USAJSRRC need be sought.

4.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, the RO/AMC 
must prepare a written report detailing 
the nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

5.  If and only if credible supporting 
evidence of an in-service stressor is 
shown, the RO/AMC must arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the Veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)	Does the Veteran meet the 
diagnostic criteria for PTSD as 
defined by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  
(b)	If so, is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's PTSD 
is causally linked to a verified in-
service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.

6.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
Veteran's claim for entitlement to service 
connection for PTSD on the basis of all 
the evidence on file and all governing 
legal authority, inclusive of 38 C.F.R. § 
3.304(f) (2008).  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


